DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 July 2022 has been entered.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-10 and 12-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrara (US 2006/0059606 A1) in view of Chu (U.S. 2013/0043627 A1).
     Ferrara ‘606 teaches two layers of baffles.  The first are hollow air bladders with vents that are designed to cushion or dampen by venting air (element 50, Figures 10A and 10B, section 0070, 0032).  The second is a layer of traditional foam baffles which cushion in a more linear manner (element 232, Figure 10B, section 0050).  Chu teaches putting chunks and shredded pieces of foam inside of air-filled bladders to allow better cushioning from impacts (abstract, section 0009).  The instant invention claims putting pieces of material inside of air bladders or baffles that vent air, which form a layer of baffles on top of a layer of solid foam baffles.  It would have been obvious to one of ordinary skill in the art to have placed pieces of material inside of the air venting bladders of Ferrara ‘606 in order to provide better cushioning because of the teachings of Chu.

Claims 5 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
    Using beta crystalline polypropylene as a shock absorbing material inside of a cell in a baffle defines over the prior art. 

Applicant's arguments filed 19 July 2022 have been fully considered but they are not persuasive.
     Applicant argues that the TPP walls of the bladders of Ferrara (element 50’) would have to be decreased in thickness in order to contain foam elements and that this would destroy the function of the bladders to absorb repeated impacts because the thin walls would rupture upon the first impact.  The declaration of Mr. Van Den Avont filed 19 July 2022 has been carefully considered by the examiner.  Mr. Van Den Avont states that the bladders of Ferrara are already designed to provide the proper cushion for impact and that the additional cushioning from Chu would add too much cushioning and result in too sudden an acceleration of the user, and thus would require thinner bladder walls in Ferrara, which would rupture upon the first impact and not be capable of further impact.  The examiner agrees that it is a general principal of impact cushioning that the declaration can neither be too fast nor too slow, but disagrees with the conclusion of Mr. Van Den Avont that the walls of the bladders of Ferrara would have to be thinned to avoid this and that these thinned walls would rupture upon impact.  There is no experimental evidence or calculation to support the need to thin or the rupturing of the thinned material.  The main resistance to impact in Ferrara is provided by the rate at which the air vents from the bladder upon impact.  If the resistance to impact needed to be reduced to balance the cushioning provided by the elements of Chu, one of ordinary skill in the art could adjust the size of the exhaust openings of Ferrara to adjust the degree of cushioning provided by the bladder of Ferrara with the elements of Chu.  It is not required to thin the walls of Ferrara in view of Chu.  Applicant’s arguments and the opinion of the declaration are therefore not persuasive and the rejection given above is maintained. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P WATKINS III whose telephone number is 571-272-1503.  The examiner works an increased flex time schedule, but can normally be reached Monday through Friday, 11:30 A.M. through 8:00 P.M. Eastern Time.  The examiner returns all calls within one business day unless an extended absence is noted on his voice mail greeting.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner.  Interview agenda and proposed claims for interviews, are not required by the examiner, but may be faxed directly to the examiner at 571-273-1503.  All other papers should be faxed to the number given in the paragraph above. All materials faxed for interview purposes will be made part of the official interview record by the examiner.  Applicant may also schedule an interview by use of the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000


WILLIAM P. WATKINS III
Examiner
Art Unit 1783



/WILLIAM P WATKINS III/Primary Examiner, Art Unit 1783